Citation Nr: 0506290	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  03-07 667	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for postoperative residuals of a torn medial meniscus of the 
left knee with arthritis.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a right foot disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active duty from March 1976 to October 
1986.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO).  This decision, in part, granted 
service connection for osteoarthritis of the left knee, 
status post arthroscopic surgery for a torn medial meniscus, 
and assigned an initial noncompensable (i.e., 0 percent) 
rating.  The veteran appealed for a higher initial rating.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  He also 
appealed the RO's denial of his petition to reopen his 
previously denied claim for service connection for a right 
foot condition, as a residual of a purported injury.

In July 2002, the veteran testified at a hearing at the RO 
before a local hearing officer.  And in December 2002, the RO 
increased the rating for the veteran's left knee disability 
from 0 to 10 percent - with the same effective date as the 
prior rating.  The RO denied a rating higher than 10 percent.  
The RO also continued to deny the claim concerning the right 
foot.

More recently, in December 2004, the veteran testified at 
another hearing - this time using videoconferencing 
technology.  The undersigned Veterans Law Judge (VLJ) of the 
Board conducted that hearing, and a transcript of the 
proceeding is of record.

Two other claims, initially appealed concerning left and 
right shoulder disabilities, since have been resolved.  So 
those additional claims are no longer at issue.

Unfortunately, the Board cannot yet decide this appeal 
because further development is required.  So the case is 
being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

The veteran's left knee disability is currently rated at the 
highest possible level under 38 C.F.R. § 4.71a, Diagnostic 
Code 5259, for removal of semilunar cartilage.  He contends 
this disability should be rated more than 10 percent 
disabling since it is more severe.  During his hearings, he 
described his resulting physical limitations, including 
difficulty climbing stairs, stooping, crawling, and lifting.  
He also said he has instability (as evidenced by a doctor 
prescribing a brace), and that he takes pain medication and 
has crepitus.

In VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997), 
VA's General Counsel concluded that a claimant who has both 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  Later, in August 1998, 
VA's General Counsel issued another pertinent precedent 
opinion.  See VAOPGPREC 9-98 (August 14, 1998).  It explained 
that, when a veteran has a knee disability evaluated under 
Diagnostic Code 5257 (for instability, etc.), to warrant a 
separate rating for arthritis based on X-ray findings, the 
limitation of motion need not be compensable under Diagnostic 
Code 5260 (for flexion) or Diagnostic Code 5261 (for 
extension), but the limited motion must at least meet the 
criteria for a 0-percent (i.e., noncompensable) rating under 
these codes.  Alternatively, consistent with 38 C.F.R. § 
4.59, the veteran must have painful motion attributable to 
the arthritis entitling him to the minimum compensable 
evaluation for the joint.  Precedent opinions of VA's General 
Counsel are binding on the Board.  See 38 U.S.C.A. § 7104(c) 
(West 2002).

Although the RO considered the veteran's left knee disability 
under these Diagnostic Codes in determining whether he was 
entitled to a rating higher than 10 percent, the RO did not 
consider the possibility of assigning separate ratings for 
arthritis and instability.  In this regard, a fee-basis x-ray 
taken in February 2001 noted mild osteoarthritis.  The 
February 2001 examination noted the veteran's left knee 
exhibited no abnormal movement, instability or weakness.  But 
after a subsequent VA orthopedic consultation in May 2003, 
left knee pain and instability secondary to patellar 
instability was diagnosed.

A more recent fee-basis examination in May 2004 made no 
comment regarding instability or subluxation of the left 
knee.  So another examination is needed to resolve this 
issue.  38 U.S.C.A. § 5103A(d) (West 2002).

The veteran also claims that he has chronic residuals from a 
right foot injury in service.  His service medical records 
(SMRs) from 1976 to 1981, the time period in which he 
testified the injury occurred, are missing and are presumed 
to be lost or destroyed.  

Pursuant to 38 C.F.R. § 19.9(a) (2004), if correction of a 
procedural defect is essential for a proper appellate 
decision, the Board is required to remand the case to the 
agency of original jurisdiction (which, here, is the RO) for 
the necessary action.  In addition, the RO must provide the 
appellant a statement of the case (SOC) or supplemental 
statement of the case (SSOC) that "must be complete enough to 
allow the appellant to present written and/or oral arguments 
before the Board."  See 38 C.F.R. 19.29, 19.31 (2004).

The RO, in a June 1997 decision, denied service connection 
for a right foot disability - including as a residual of an 
injury.  In September 2000, the veteran again requested 
service connection for a right foot disability.  And in 
September 2001, the RO denied his claim.  He then filed a 
timely notice of disagreement (NOD) in response and was 
issued an SOC in December 2002 and an SSOC in June 2004.  He 
later perfected the appeal to the Board by filing a timely 
substantive appeal (VA Form 9).  38 C.F.R. § 20.200 (2004).

The applicable law states that, when a claimant requests that 
a claim be reopened after it previously has been denied - 
and not timely appealed, so final, a threshold determination 
first must be made as to whether there is new and material 
evidence to reopen the claim.  38 U.S.C.A. §§ 5108, 7104(b); 
38 C.F.R. § 20.1103.



The RO has not provided the veteran a summary of the 
governing laws and regulations regarding a petition to reopen 
a previously denied claim.  And, as indicated, this is the 
preliminary determination that must be made by the RO before 
reaching the full merits.  Moreover, this preliminary 
determination also affects the Board's legal jurisdiction to 
reach the underlying merits of the claim.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Therefore, the 
RO should issue the veteran another SSOC to correct this 
procedural due process defect.

In addition, under the Veterans Claims Assistance Act of 2000 
(VCAA), VA is required to notify a claimant of the 
information and evidence necessary to substantiate a claim, 
including which portion of any such information and evidence 
is to be provided by which party - him or VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has not yet received the required VCAA notification regarding 
this issue.  The Board notes that the RO letter to him dated 
in September 2001, containing the provisions of the VCAA, did 
not mention the right foot issue.  The Board also recognizes 
that there is a heightened obligation to assist him in the 
development of his case, a heightened obligation to explain 
findings and conclusions and to consider carefully the 
benefit of the doubt rule in cases, such as in this 
situation, in which records are presumed to have been lost or 
were destroyed while the file was in the possession of the 
government.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).

Finally, the veteran testified that fellow servicemen 
witnessed his right foot injury in service, and that he has 
additional medical evidence that would help his claims.  So, 
on remand, he should be provided another opportunity to 
submit this evidence.  



Accordingly, this case is REMANDED to the AMC for the 
following development and consideration:

1.  Pursuant to the VCAA, apprise the 
veteran of the information and evidence 
necessary to substantiate his claims 
currently on appeal, including which 
portion of the supporting information and 
evidence is to be provided by which party 
- him or VA.  Also advise him to submit 
any relevant evidence in his possession.

2.  As well, ask the veteran to identify 
all VA and 
non-VA health care providers that have 
treated him for a left knee condition or 
right foot condition, the records of 
which are not already on file.  Obtain 
records from each health care provider he 
identifies, provided related records are 
not already on file.

3.  Also request that the veteran provide 
any supporting statements of servicemen 
who witnessed his right foot injury in 
service - as he alleged.

4.  Thereafter, schedule the veteran for 
an appropriate VA medical examination to 
determine the severity of his service-
connected left knee disability.  And to 
facilitate making this determination, 
have the examiner review the relevant 
evidence in the claims folder, including 
a copy of this remand.

The examiner must respond to each of the 
following:

(a)  Describe the condition of the left 
knee and indicate whether there is any 
ankylosis, subluxation, instability, 
dislocation of semilunar cartilage with 
associated frequent episodes of locking, 
pain, and joint effusion, genu 
recurvatum, and/or limitation of motion 
and, if so, to what extent.  Range of 
motion findings should be given in 
degrees, with the standard for normal 
knee motion being 140 degrees of flexion 
and 0 degrees of extension.  Any 
instability or subluxation, if present, 
should be graded as slight, moderate or 
severe.

(b)  Determine whether the left knee 
exhibits weakened movement, premature 
fatigability, or incoordination 
attributable to the service-connected 
disability.  If feasible, any 
determination should be expressed in 
terms of the degree of additional range 
of motion loss, or favorable or 
unfavorable ankylosis, due to these 
symptoms or any combination thereof.

(c)  Express an opinion on whether there 
is objective evidence of left knee pain.  
If so, the degree of pain should be 
quantified.  Address whether such 
objectively demonstrable pain 
significantly limits functional ability 
during flare-ups or when the affected 
part is used repeatedly over a period of 
time.  This determination should, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare- ups.

5.  Send the veteran and his 
representative an SSOC addressing the 
preliminary issue of whether new and 
material evidence has been received to 
reopen the previously denied claim for 
service connection for a right foot 
disability.  The SSOC must include a 
summary of all the pertinent evidence of 
record and citations to the applicable 
legal criteria governing petitions to 
reopen previously denied claims, 
including 38 U.S.C.A. § 5108 and 38 
C.F.R. § 3.156.  Then readjudicate the 
veteran's right foot claim in light of 
any additional evidence obtained.  If 
benefits are not granted to his 
satisfaction pertaining to his request 
for an increased rating for status post 
torn medial meniscus with arthritis of 
the left knee, send him and his 
representative a supplemental statement 
of the case (SSOC) concerning this claim, 
too, and give them an opportunity to 
respond.

Then return the case to the Board for further appellate 
consideration.  The Board intimates no final disposition by 
this action.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


